DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on August 19, 2021.
Applicant’s amendments to claims 1, 2, and 5 have been acknowledged.
Applicant’s amendments to Claim 5 have been acknowledged regarding the 35 U.S.C. 112(b) rejection and is persuasive therefore the 35 U.S.C. 112(b) rejection has been withdrawn.
In light of the amendments filed 8/19/2021 a new grounds of rejection has been made.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Taiwan Patent Application No. 108107622, filed on March 7, 2019 acknowledged. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, an English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gerbaulet et al. (US20150313572A1) in view of Akhbari et al. NPL 2014 (“An Equivalent Circuit Model for Curved Piezoelectric Micromachined Ultrasonic Transducers with Spherical-shape Diaphragms”).
Regarding Claim 1, Gerbaulet et al. hereinafter Gerbaulet discloses an ultrasound oral cavity tomography system (Para [0157] – “The “Type 2” probe is intended to perform a comprehensive jaw tomography by transmission (as shown in FIGS. 6 and 11), which requires low frequency ultrasound having a frequency of between 0.5 and 4 MHz.”), comprising:
A chin-supporting structure (fig. 6 shows the ultrasonic dental imaging probe (1) supporting the chin)
A plurality of U-shaped ultrasound detectors, each comprising a plurality of ultrasound probes arranged in a U-shaped array (Fig. 14 shows the array of transducers, Fig. 6 shows the transducers placed on the chin therefore they become U-shaped); wherein the U-shaped ultrasound detectors are arranged from the upper side toward the bottom side of the chin-supporting structure (Fig. 14 shows the array of transducers, Fig. 6 shows the transducers placed on the chin therefore they become U-shaped and as seen in Fig. 14 the transducers are arranged from the upper side toward the bottom side of the chin-supporting structure) and the U-shaped ultrasound detectors' curvature individually corresponds to a curvature of the […] at each height position (As shown in Fig. 6 the array is placed on the chin and the array has a curvature therefore the curvature of the U-shaped detectors would individually correspond to the curvature at each height position of the probe); and
an ultrasound examination unit connected to the U-shaped ultrasound detectors and configured to form three-dimensional images of an oral cavity based on signals received by the U-shaped ultrasound detectors (Para [0080] – “The device 51 makes it possible to obtain a 3D image of the jawbone 8, maxillary and/or mandible of a person, using ultrasound to determine the dimensional characteristics and the mechanical properties of the bone 8”).
Conversely Gerbaulet does not teach structure provided with a recess, wherein the recess is a fixed structure which is gradually reduced from an upper side toward a bottom side;
However Akhbari et al. hereinafter Akhbari discloses structure provided with a recess (Fig. 1 reproduced below shows an ultrasound transducer structure with a recess), wherein the recess is a fixed structure which is gradually reduced from an upper side toward a bottom side (As shown in Fig. 1 the recess is a fixed structure which is gradually reduced from an upper side toward a bottom side); 

    PNG
    media_image1.png
    227
    340
    media_image1.png
    Greyscale

the recess (Fig. 1 reproduced below shows an ultrasound transducer structure with a recess)
Akhbari is analogous arts considering it is in the field of curved ultrasound transducers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerbaulet to incorporate the recess of Akhbari to achieve the same results. One would have motivation to combine because “curved pMUTs have been proposed and demonstrated to achieve orders of magnitude higher electromechanical coupling factors and responses than the state-of-the-art planar pMUTs [3-5] both analytically [6] and experimentally [7]” (Pg. 301 Intro. Para. 1).
Claims 2-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gerbaulet et al. (US20150313572A1) in view of and Akhbari et al. NPL 2014 (“An Equivalent Circuit Model for Curved Piezoelectric Micromachined Ultrasonic Transducers with Spherical-shape Diaphragms”) and further in view of Bonutti et al. (US 20170209717 A1).
Regarding Claim 2, Gerbaulet and Akhbari disclose all the elements of the claimed invention as cited in claim 1.
Gerbaulet further discloses wherein the chin-supporting structure (fig. 6 shows the ultrasonic dental imaging probe (1) supporting the chin) comprises 
As noted above Akhbari discloses a recess with a fixed structure which is gradually reduced from an upper side toward a bottom side
Conversely Gerbaulet does not teach a plurality of tiers each defining a recess area, the recess is formed by the recess areas of the tiers, the recess areas of the tiers are gradually reduced toward a bottom side of the […] structure, and the […] ultrasound detectors are provided respectively in the tiers of the […] structure.
However Bonutti et al hereinafter Bonutti discloses a plurality of tiers each defining a recess area (Fig. 34 shows a face conforming mask with ultrasound transducers, Para [0169] – “The applicator , the recess is formed by the recess areas of the tiers (Fig. 34 shows a face conforming mask with ultrasound transducers, Para [0169] – “The applicator 17104 includes a face mask support 17105 that is sized and shaped for covering at least a portion of the face of the user”, therefore there would be a recess for the face, additionally with the known contour of a face the nose, mouth, and chin are interpreted as the tiers which define the recess of the mask), the recess areas of the tiers are gradually reduced toward a bottom side of the […] structure (Fig. 34 shows a face conforming mask with ultrasound transducers, Para [0169] – “The applicator 17104 includes a face mask support 17105 that is sized and shaped for covering at least a portion of the face of the user”, therefore there would be a recess for the face, additionally with the known contour of a face the nose, mouth, and chin are interpreted as the tiers which define the recess of the mask, the area of the face reduces towards the chin therefore the tiers of the nose, mouth, and chin would gradually be reduced toward the bottom of the structure), and the […] ultrasound detectors are provided respectively in the tiers of the […] structure (Fig. 34 face mask with ultrasound detectors (17310)).
Gerbaulet and Bonutti are both analogous arts considering they are both in the field of ultrasound imaging of the face.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerbaulet to incorporate the tiers of Bonutti to achieve the same results. One would have motivation to combine because it “is conformable to the shape of the user's face” (Para [0169]). Therefore the transducers would be in contact with all portions of the face at once. 
Regarding Claim 3, Gerbaulet, Akhbari, and Bonutti disclose all the elements of the claimed invention as cited in claims 1 and 2.
Gerbaulet further discloses wherein each of the U-shaped ultrasound detectors defines a surrounded area (Fig. 14 shows the array of transducers, Fig. 6 shows the transducers placed on the chin therefore they become U-shaped, the device is surrounding the bottom jaw therefore the detectors define a surrounded area),
The chin-supporting structure (fig. 6 shows the ultrasonic dental imaging probe (1) supporting the chin)
Conversely Gerbaulet does not teach and the surrounded areas of the […] ultrasound detectors are gradually reduced toward the bottom side of the […] structure to match the gradually reduced recess areas of the tiers (Fig. 34 shows a face conforming mask with ultrasound transducers, Para [0169] – “The applicator 17104 includes a face mask support 17105 that is sized and shaped for covering at least a portion of the face of the user”, therefore there would be a recess for the face, additionally with the known contour of a face the nose, mouth, and chin are interpreted as the tiers which define the recess of the mask, the area of the face reduces towards the chin therefore the surrounding areas are gradually reduced toward the bottom of the structure along with the gradually reducing area of the recess area of the tiers).
Gerbaulet and Bonutti are both analogous arts considering they are both in the field of ultrasound imaging of the face.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerbaulet to incorporate the recess of Bonutti to achieve the same results. One would have motivation to combine because it “is conformable to the shape of the user's face” (Para [0169]). Therefore the transducers would be in contact with all portions of the face at once.
Regarding Claim 4, Gerbaulet, Akhbari, and Bonutti disclose all the elements of the claimed invention as cited in claims 1 and 2.
As noted above Akhbari discloses the recess.
Conversely Gerbaulet does not teach wherein the recess comprises a nose-accommodating recess formed correspondingly to each of the tiers.
However Bonutti discloses wherein the recess comprises a nose-accommodating recess formed correspondingly to each of the tiers (Fig. 34 shows a face conforming mask with ultrasound transducers, Para [0169] – “The applicator 17104 includes a face mask support 17105 that is sized and shaped for covering at least a portion of the face of the user”, therefore there would be a recess for the face, additionally the nose, mouth, and chin are interpreted as the tiers, therefore the recess comprises a nose-accommodating recess correspondingly to each of the tiers).
Gerbaulet and Bonutti are both analogous arts considering they are both in the field of ultrasound imaging of the face.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerbaulet to incorporate the nose accommodating recess of Bonutti to achieve the same results. One would have motivation to combine because it “is conformable to the shape of the user's face” (Para [0169]). Therefore the transducers would be in contact with all portions of the face at once.
Regarding Claim 7, Gerbaulet and Akhbari disclose all the elements of the claimed invention as cited in claim 1.
Gerbaulet further discloses wherein the ultrasound examination unit renders the images obtained into colored or grayscale images according to the intensities of feedback signals (Para [0080] – “The device 51 makes it possible to obtain a 3D image of the jawbone 8, maxillary and/or mandible of a person, using ultrasound to determine the dimensional characteristics and the mechanical properties of .
Claims 5 and 6 and rejected under 35 U.S.C. 103 as being unpatentable over Gerbaulet et al. (US20150313572A1) in view of Akhbari et al. NPL 2014 (“An Equivalent Circuit Model for Curved Piezoelectric Micromachined Ultrasonic Transducers with Spherical-shape Diaphragms”) and Jung (US 20190209140 A1).
Regarding Claim 5, Gerbaulet and Akhbari disclose all the elements of the claimed invention as cited in claim 1.
Conversely Gerbaulet does not teach wherein the recess is coated with a wave guiding material.
Akhbari discloses the recess (Fig. 1 reproduced below shows an ultrasound transducer structure with a recess)
Akhbari is analogous arts considering it is in the field of curved ultrasound transducers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerbaulet to incorporate the recess of Akhbari to achieve the same results. One would have motivation to combine because “curved pMUTs have been proposed and demonstrated to achieve orders of magnitude higher electromechanical coupling factors and responses than the state-of-the-art planar pMUTs [3-5] both analytically [6] and experimentally [7]” (Pg. 301 Intro. Para. 1).
Conversely Gerbaulet and Akhbari do not teach wherein […] is coated with a wave guiding material.
However Jung discloses wherein […] is coated with a wave guiding material (Para [0089] – “a lens may be installed at the upper surface of the matching layer 110. The lens may be arranged on the upper portion of the first matching layer 111 in direct contact with the object (not shown). The lens may focus ultrasound generated by the piezoelectric layer 101”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerbaulet to incorporate the waveguide material of Jung to achieve the same results. One would have motivation to combine because it “The lens may focus ultrasound generated by the piezoelectric layer 101.” (Para [0089]). Therefore the lens can guide ultrasound waves to be focused to an area.
Regarding Claim 6, Gerbaulet, Akhbari, and Jung disclose all the elements of the claimed invention as cited in claims 1 and 5.
Gerbaulet further discloses wherein the wave guiding material is a water-based gel (Para [0158] – “It requires application of an acoustic coupling gel 6 to the facial skin and placing an acoustic coupling device 6 on the mouth which may be of acoustic gel and/or gelatin or even water”).
Response to Arguments
Applicant’s remarks, see page 3, filed August 19, 2021, and with respect to the priority document has been fully considered. Applicant argues that none of the cited references teach the amended limitations of claim 1. Applicant also argues that the priority document was submitted July 25, 2019 and therefore it is requested the examiner acknowledge receipt of the priority document. As stated above “Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Taiwan Patent Application No. 108107622, filed on March 7, 2019 acknowledged”. However according to MPEP 2304.01(c) an English translation of the foreign priority document is required “A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. See 35 U.S.C. 119(b)(3)  and 372(b)(3)  and 37 CFR 1.55(a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded 
Applicant’s arguments with respect to claim 1 first limitation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 6-7, filed August 19, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 1 second limitation has been fully considered and is not persuasive. Applicant argues that none of the cited references teach the amended limitation of “wherein the U-shaped ultrasound detectors are arranged from the upper side toward the bottom side of the chin-supporting structure and the U-shaped ultrasound detectors' curvature individually corresponds to a curvature of the recess at each height position”. Applicant argues that Gerbaulet does not disclose a recess and the probe can be bent to any shape for user’s requirement and therefore does not disclose the amended limitation.  However in combination with the fixed recess of Akhbari, Gerbaulet discloses the limitation as cited above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
 /SERKAN AKAR/Primary Examiner, Art Unit 3793